COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
  CHAZ ERIN TAYLOR,                                              No. 08-19-00032-CR
                                                 §
                         Appellant,                                   Appeal from
                                                 §
  v.                                                              371st District Court
                                                 §
  THE STATE OF TEXAS,                                          of Tarrant County, Texas
                                                 §
                         Appellee.                                 (TC # 1502662D)
                                                 §

                                          OPINION

       Chaz Erin Taylor is appealing his conviction of assault causing bodily injury against a

family member by impeding breath. Appellant waived his right to a jury trial and entered a

negotiated plea of guilty. In accordance with the plea bargain, the trial court deferred the

adjudication of guilt and placed Appellant on deferred adjudication community supervision for ten

years. The deferred adjudication judgment also imposed a fine of $500. The State subsequently

filed a motion to adjudicate guilt based on allegations that Appellant violated several terms and

conditions of community supervision. Based on Appellant’s open plea of true to three of the

allegations, the trial court adjudicated Appellant’s guilt and assessed his punishment at a fine of

$497.00 and imprisonment in TDCJ-ID for fifteen years. We reform the judgment by deleting the

$497 fine and by reducing the total reparations assessed against Appellant by the sum of $30. The

judgment, as so modified, is affirmed.
                                              REPARATIONS

         In Issue One, Appellant argues that the trial court violated his right to due process by

imposing the sum of $970 as reparations. Under the portion of the judgment containing special

findings and orders, the judgment imposes “Reparations in the amount of $970.00.” The clerk’s

record includes a document entitled “Revocation Restitution/Reparations Balance Sheet” prepared

by the Tarrant County Community Supervision and Corrections Department listing the sum of

$180 as “Due to CSCD” and the sum of $790 as “Probation Fees.”1

         This appeal was transferred from the Second Court of Appeals to this Court pursuant to a

docket equalization order entered by the Texas Supreme Court. We are obligated to decide the

case in accordance with the precedent of the Second Court of Appeals. See TEX.R.APP.P. 41.3.

The Second Court of Appeals has rejected Appellant’s primary argument that the assessment of

community supervision fees as reparations violates due process. See Zamarripa v. State, 506

S.W.3d 715, 716 (Tex.App.--Fort Worth 2016, pet. ref’d). Accordingly, we likewise reject

Appellant’s due process argument and overrule this aspect of Issue One. We will, however, review

the assessment of costs to determine if there is a basis for the costs imposed by the trial court in its

judgment. See Zamarripa, 506 S.W.3d at 716.

         The Second Court of Appeals has held that a cost that is labeled “Due to CSCD” without

any further explanation must be deleted because the court is unable to discern any authority for the

cost. See Aguirre v. State, No. 02-18-00117-CR, 2018 WL 6844137 at*3 (Tex.App.--Fort Worth




1
    The document also contains a handwritten notation “Remaining fine $497.00.”

                                                 -2-
December 31, 2018, pet. ref’d). The assessment of reparations in the amount of $180 as “Due to

CSCD” is partially supported by the record. The trial court’s order imposing the terms and

conditions of community supervision required Appellant to pay a $50 crime stoppers fee and a

$100 family violence fee. The record does not contain any evidence showing that Appellant made

any payment to CSCD for these two fees and Appellant does not argue otherwise. There is no

basis in the record for the remaining $30 of the $180 assessed by the trial court as “Due to CSCD.”

Consequently, we will delete $30 from the amount “Due to CSCD.” To this limited extent only,

Issue One is sustained.

                                  IMPOSITION OF A FINE

       In Issue Two, Appellant challenges the imposition of the fine in the amount of $497. The

State concedes that the fine must be deleted from the judgment because the trial court’s oral

pronouncement of sentence did not include the imposition of any fine.             A trial court’s

pronouncement of sentence is oral, while the judgment, including the sentence assessed, is merely

the written declaration and embodiment of that oral pronouncement. Ex parte Madding, 70 S.W.3d

131, 135 (Tex.Crim.App. 2002). When the trial court’s oral pronouncement conflicts with the

written judgment, the oral pronouncement controls. Madding, 70 S.W.3d at 135. A fine is part of

the convicted defendant’s sentence and it must be included in the oral pronouncement of sentence.

See Armstrong v. State, 340 S.W.3d 759, 767 (Tex.Crim.App. 2011). When the trial court set aside

the order deferring the adjudication of Appellant’s guilt, it could not impose the $500 fine

previously assessed, or the portion of the fine remaining unpaid, unless it orally pronounced the

fine as part of Appellant’s sentence. See Taylor v. State, 131 S.W.3d 497, 502 (Tex.Crim.App.


                                               -3-
2004). Issue Two is sustained.

       Having sustained Issue One in part, the judgment is modified to reflect that the total amount

of reparations is $940 ($970 less $30). Having sustained Issue Two, the fine in the amount of $497

is deleted from the judgment. The judgment, as so modified, is affirmed.


April 30, 2019
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                               -4-